UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
Plaintiff,

v. Case No. 1:95-cr-7-RCL-1

DAVID E. WINSTON, JR.,

Defendant.

 

 

MEMORANDUM OPINION

 

In the summer of 1993, defendant David E. Winston, Jr., murdered two rival crack cocaine
dealers in the District of Columbia. Mot. al 5—6, ECF No. 30; Opp’n at 2-3, ECF No. 44, After he
was indicted for those crimes, he pleaded guilty in federal District Court in February 1995 to one
count of distribution of five grams or more of cocaine base (“crack cocaine”), in violation of
21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B)Gii), and to one count of second-degree murder while
armed, in violation of D.C. Code §§ 22-2403 & 3202. Opp’n at 3-4, ECF No. 44. The District
Court, Judge Joyce Hens Green presiding, sentenced Winston to 121 months’ incarceration for his
drug offense and to a consecutive 15 years-to-life sentence for one of the 1993 murders. /d. at 5.
A day later, Winston pleaded guilty in D.C. Superior Court to the other 1993 murder, also in
violation of D.C. Code §§ 22-2403 & 3202. Id. The Superior Court, Judge Shellie Bowers
presiding, sentenced Winston to another 15 years-to-life sentence for the second murder, which
ran consecutive to the federal sentences. Jd. Winston completed his federal drug sentence on
October 20, 2003, but remains incarcerated for his two murder convictions. Jd.

Winston now moves the Court to “reduce [his] sentence” for his drug offense under the

First Step Act of 2018. Mot. at 1, ECF No. 30. He argues that his crime was a “covered offense”
under the Act, that he is eligible for a retroactive “reduction,” despite having finished that sentence,
and that he so deserves a reduction. /d. at 9, 11; Reply at 1-6, ECF No. 47. The United States does
not dispute that Winston’s crime was a “covered offense.” Opp’n at 1, ECF No. 44. But it argues
that because Winston already served his drug sentence, his request for a “reduced sentence” is
“moot,” and that even if that request is not moot, the Court should exercise its discretion to deny
it. Jd. at 11-15. Having considered the motion, opposition, and reply thereto, the Court will DENY
Winston’s First Step Act motion for three independent reasons. First, Winston’s drug crime was
not a “covered offense” under the plain terms of the First Step Act. Second, even were it a “covered
offense,” the Act does not authorize “reductions” of already-completed sentences. And third, even
if it did, the Court finds in its statutory discretion that Winston does not merit such relief.

Pending separately before the Court is Winston’s motion pro se for a reduced sentence ©
under 18 U.S.C. § 3582(c)(2), based on Amendment 782 to the U.S. Sentencing Guidelines. Mot.,
ECF No. 29. For similar reasons, the Court will DENY that request as well. Section 3582, like the
First Step Act, does not authorize the “reduction” of a completed sentence. See 18 U.S.C.
§ 3582(c)(2). And even if it did, the Court would deny the requested relief as inconsistent with
“the sentencing factors set forth in section 3553(a).” Id.; see also Mem. Op., ECF No. 25.

I. BACKGROUND

In the early 1990s, Winston joined a drug distribution conspiracy that operated out of what
was then called the Fulton Hotel, located in the District of Columbia. Opp’n at 2, ECF No. 44
(citing the presentence investigation report). Winston procured illegal narcotics for the
conspiracy’s ring-leader, Marlene Parks, and sold them in and around the premises. Jd. In May
1993, Winston murdered a competing drug dealer, Raymond Williams, who also operated out of

the Fulton. /d. Upon encountering Williams in the hotel’s lobby, Winston shot him fourteen times.
Id. About five weeks later, Winston murdered another rival drug dealer, John Maier. Jd. After
Parks told Winston that Maier had stolen Parks’s drugs, which was false, Winston entered Maier’s
room in the Fulton and shot Maier twenty-one times. /d@. Maier was unarmed and lying in bed. Jd.

Around the same time, law enforcement began to investigate the drug activities unfolding
in and around the Fulton. /d. at 3. In the winter of 1994, officers documented Winston perpetrating
five narcotics transactions. Jd. Both Winston and the United States agree that those five sales
involved eighty grams of crack cocaine in total. Jd.; Mot. at 5, 11, ECF No. 30; Opp’n at 3, ECF
No. 44. After his arrest for those transactions, Winston admitted his role in Parks’s drug
conspiracy. Opp’n at 3, ECF No. 44. And, during the investigation, witnesses also identified
Winston as the murderer of both Williams and Maier. Jd. -

In January 1995, a federal grand jury returned a sixteen-count indictment against Winston,
charging him with five counts of unlawful distribution of five grams or more of cocaine base, in
violation of 21 U.S.C. §§ 841(a)(1) & 841(b)(1)(B)(iii), five counts of unlawful distribution of
cocaine base within 1,000 feet of a school, in violation of 21 U.S.C. § 860(a), one count of unlawful
possession with intent to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) &
841(b)(1)(c), and five counts of unlawful use of a communication facility, in violation of
21 U.S.C. § 843(b). Opp’n at 4, ECF No. 44. In the related federal case 1:94-cr-00296-RCL-11,
Winston was also indicted for the murder of John Maier, and in the D.C. Superior Court case
1995 FEL 1865, he was charged with the murder of Raymond Williams. Jd. After negotiating a
deal, Winston pleaded guilty to the two murders and to a single count of distributing five grams or
more of cocaine base. Jd. at 3-4. In exchange, prosecutors dropped the thirteen other felony

charges. Jd. As mentioned, Winston completed his resultant, 121-month federal drug sentence on
October 20, 2003. /d. at 5. He remains incarcerated for his two second-degree murder convictions,
having thus far been denied parole. Id.

Much like he was not a model citizen, Winston has not been a model inmate either. His
prison disciplibiary records as the United States Parole Commission expidined in September 2013,
reflects “serious negative institutional behavior.” Parole Action, ECF No. 44-2. In 2006, prison
officials found Winston in possession of a dangerous weapon. /d. Before that, they discovered that
he had smuggled heroin into the facility. Jd. And before that, he was disciplined for two assaults,
one of which resulted in serious injury to the victim. Jd. The Commission also noted that Winston’s
murders of Williams and Maier reflected “unusual cruelty,” since they involved the shooting of
two “unarmed and vulnerable” victims. dozens of times. /d. For. those reasons, the Commission
concluded that there was “a reasonable probability that [Winston] would not obey the law if
released,” and that his “release would endanger the public safety.” Jd.

Since he has been unable to obtain parole, Winston now challenges his continued
incarceration under the First Step Act of 2018 and under 18 U.S.C. § 3582, in light of
Amendment 782 to the Sentencing Guidelines. He argues that despite having completed his drug

‘

sentence, “reducing” that sentence “would allow him to be brought before the parole board

sooner.” Mot. at 7, ECF No. 30; see also Reply at 4, ECF No. 47. The United States argues that

9

his request is “moot” and presents no “live case or controversy,” since Winston has already
completed the relevant sentence. Opp’n at 11, ECF No. 44.

The Court does not agree that Winston’s First Step Act motion is moot under Article III,
§ 2 of the U.S. Constitution. Winston retains a litigable interest in challenging the date he appears

before the parole board. But the Court also does not agree that the First Step Act or § 3582

authorize the so-called “reduction” of a completed sentence. Additionally, for reasons the Court
recently explained in United States v. Smith, Winston’s crack sales do not constitute “covered
offenses” under the First Step Act. Case No. 09-CR-237-RCL-1, 2020 WL 5816496, at *1 (D.D.C.
Sept. 30, 2020). And even if either the First Step Act or § 3582 permitted the relief Winston seeks,
the Court, in its discretion, would decline those requests. The Court, therefore, will DENY
Winston’s motions under both the First Step Act and 18 U.S.C. § 3582(c)(2) for a reduced
sentence.

iI. LEGAL STANDARD

The standards governing Winston’s challenges—those set out in the First Step Act of 2018
and in § 3582—differ from each other in ways that will shape the Court’s analysis. Thus, the Court
will briefly explain each of:those standards, beginning with the First Step Act. The First Step Act
sought to extend a related and earlier law, the Fair Sentencing Act of 2010. 124 Stat. 2372.
Congress passed the Fair Sentencing Act to alleviate sentencing disparities between offenses
involving crack and powder cocaine. Before the Fair Sentencing Act’s passage, 21 U.S.C. § 841
mandated a five-year minimum sentence for possession of five grams of crack cocaine—an amount
far smaller than that needed to trigger the minimum for a powder offense. The Fair Sentencing Act
thus raised the threshold for a five-year mandatory minimum for a crack offense from five to
twenty-eight grams. But that revision did not apply to defendants sentenced before August 3, 2010,
the date of the Fair Sentencing Act’s enactment.

Eight years later, Congress passed the First Step Act of 2018. 132 Stat. 5194.
Section 404(a) of that Act gives retroactive effect to the sections of the Fair Sentencing Act that
remedied the crack-powder disparity. As a result, the First Step Act permits some defendants
sentenced before August 3, 2010 to request sentences reduced in line with the Fair Sentencing

Act’s modifications. Whether to reduce those sentences remains within courts’ discretion. And not
all crack offenders are eligible to make such requests. Rather, they must show that they committed
the sort of “covered offense” for which the First Step Act permits a reduction.

Section 404(a) of the First Step Act defines which crack violations are “covered offenses.”
§ 404 (a). Specifically, it provides as follows:

(a) DEFINITION OF A COVERED OFFENSE.—In this section, the term
“covered offense” means a violation of a Federal criminal statute, the statutory
penalties for which were modified by section 2 or 3 of the Fair Sentencing Act
of 2010 (Public Law 111-220; 124 Stat. 2372), that was committed before
August 3, 2010.

Section 404(b), in turn, explains that once the Court determines the defendant committed a
“covered offense,” it then may “impose a reduced sentence” as if the Fair Sentencing Act were in

effect during the original sentencing. It states:

(b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed a
sentence for a covered offense may, on motion of the defendant, the Director of
the Bureau of Prisons, the attorney for the government, or the court, impose a
reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered
offense was committed.

39 Ge

And § 404(c) clarifies that though courts may “impose a reduced sentence,” “[nJothing in this

section shall be construed to require a court to reduce any sentence pursuant to this section.”
Td. at § 404(c) (emphasis added). Instead, whether to grant such reductions remains within courts’
sound discretion.

Section 3582(c)(2), by contrast, permits the Court to reduce a term of imprisonment based
on a Sentencing Guidelines range later lowered by the U.S. Sentencing Commission. As it states:

(c) Modification of an imposed term of imprisonment.—The court may not
modify a term of imprisonment once it has been imposed except that—
[...]J
(2) in the case of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been
lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(0),
upon motion of the defendant or the Director of the Bureau of Prisons,
or on its own motion, the court may reduce the term of imprisonment,
after considering the factors set forth in section 3553(a) to the extent
that they are applicable, if such a reduction is consistent with applicable
policy statements issued by the Sentencing Commission.
Thus, like the First Step Act, § 3582 commits the decision whether to grant such reductions to
district courts’ discretion. But unlike the First Step Act, § 3582 explicitly mandates that courts
consider both the § 3553 sentencing factors and relevant Sentencing Commission policy
statements when evaluating whether to grant those reductions.
I. DISCUSSION
A. Because “Covered Offense” Refers to Real-World Conduct in Violation of a —
Statute Rather than a Defendant’s Statute of Conviction, Winston is Ineligible
for a Sentence Reduction Under § 404.
Both Winston and the United States agree that his conviction for violating 21 U.S.C.
§§ 841(a)(1) & 841(b)(1)(B)(iii) is a “covered offense” under the First Step Act. Mot. at 9, ECF
No. 30; Opp’n at 1, ECF No. 44. But whether Winston’s offense was, indeed, “covered” is a
threshold issue that determines whether his motion falls within this Court’s subject-matter
jurisdiction. See United States v. White, 415 F. Supp. 3d 15, 31 n.6 (D.D.C. 2019) (noting that
district courts “lack[ ] jurisdiction” to reduce sentences for offenses not covered under the First
Step Act); see also United States v. Duggan, 771 F. App’x 261, 261 (4th Cir. 2019) (unpublished)
(same); United States v. Green, 405 F.3d 1180, 1184 (10th Cir. 2005) (“A district court is
authorized to modify a [d]efendant’s sentence only in specified instances where Congress has
expressly granted the court jurisdiction to do so.”). It is an elementary principle that parties may
not expand a federal court’s subject-matter jurisdiction by consent or waiver. Jns. Corp. of Ireland,
Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982). And it is equally basic that

this Court must consider sua sponte its subject-matter jurisdiction. Jd. Upon review, the Court

holds that Winston’s violation is not a “covered offense,” and thus that this Court has no
jurisdiction to award the requested relief. See 18 U.S.C. § 3582 (stating that without specific
authorization to do so, courts “may not modify a term of imprisonment once it has been imposed”)
(emphasis added).

As the Court explained in Smith, “the text of § 404(a) makes the trigger for eligibility [for
a reduced sentence] the defendant’s real-world conduct in violation of the statute, not merely the
statute of conviction.” Smith, 2020 WL 5816496, at *3. Winston’s case is an apt illustration of
why that reading must be correct. Winston argues that his offense is ‘““covered” because his statute
of conviction criminalized distributing five grams or more of crack cocaine, its minimum threshold
later increased to twenty-eight grams, and trafficking five grams today merits a lesser sentence.
But .the parties agree, and the sentencing Court found by a preponderance of the evidence, that
Winston distributed eighty (80) grams of crack cocaine. Mot. at 11, ECF No. 30. Winston,
therefore, is obviously not among the class of crack dealers who distributed greater than five but
less than twenty-eight grams of crack, and who thus would have faced mandatory minimums
before 2010 but not after. Rather, Winston’s real-world conduct has always satisfied
21 U.S.C. § 841(b)(1)(B)(ii1), whether measured against the pre- or post-2010 versions. Winston,
therefore, has never suffered any prejudice from the crack-powder disparity the Fair Sentencing
and First Step Acts sought to correct.

Winston’s motion essentially invites this Court to step through the looking glass and ignore
a reality that everyone—the government, the Court, and Winston himself—acknowledges: that
Winston dealt eighty grams of crack cocaine. Winston’s motion would have the Court pretend that
he was responsible for a mere five-gram sale. But his real-world conduct—his “violation of a
Federal criminal statute’—involved an amount of crack cocaine over fifteen times higher.

§ 404(a). The same minimums would apply to that conduct today, since Winston dealt enough
crack to surpass even the new, twenty-eight-gram threshold. See § 841(b)(1)(B)(iii). Accordingly,
his violation’s statutory penalties were not “modified,” and Winston’s offense is not “covered.”
And because it is not “covered,” Congress has conferred no jurisdiction upon this Court to disturb
the finality of Winston’s sentence. | |

B. The First Step Act Does Not Authorize Reduction of an Already-Completed
Sentence, and Thus It Does Not Authorize the Requested Relief.

Even if Winston’s violation were a “covered offense,” the First Step Act does not authorize
the “reduction” of an already-completed sentence. The Act’s relevant portion is § 404(b), and
specifically its provision that the Court may “impose a reduced sentence” for covered offenses.
§ 404(b). The United States argues that Winston’s motion “should be denied as moot” since it
presents no “live case or controversy,” a reference to Article III, §2 of the U.S. Constitution. .
Opp’n at 11, ECF No. 44.! Winston responds that his motion is not moot, since “the BOP [Bureau
of Prisons] would adjust Mr. Winston’s sentence calculation if any one part is reduced, and thus
Mr. Winston [has] a legally cognizable interest” in an adjustment that could hasten his release.
Reply at 1, ECF No. 47.

The Court agrees with Winston that his case is not constitutionally moot under
Article III, § 2. But it does not agree that the First Step Act, as a matter of statutory interpretation,
authorizes the relief that he seeks. Because the parties’ briefing blurs the line between those
constitutional and statutory issues, the Court now examines why they are distinct and how that

distinction affects Winston’s motion under the First Step Act.

 

1 The United States draws this label from United States v. Martin, a Second Circuit case analogous to Winston’s in
which the panel majority dismissed the movant’s petition as “moot” because it did “not operate to create a live case
or controversy.” 974 F.3d 124, 130 (2d Cir. 2020). This Court agrees with the Second Circuit’s ultimate disposition—
that such movants have no right to relief under the First Step Act—but it reaches that conclusion through the proper
interpretation of the First Step Act, rather than via Article II] mootness.

9
Article Ill, §2 provides that “the judicial power shall extend to... cases [and]
controversies.” U.S. Const., Art. II, § 2. From this so-called “case or controversy” requirement,
the Supreme Court has derived several justiciability doctrines intended to regulate the type of suits
that federal courts may entertain. See Richard H. Fallon, Jr., et al., The Federal ‘Courts and the
Federal System 49 (7th ed. 2015). One such doctrine—standing—trequires the party initiating an
action to show, at the suit’s outset, a concrete, real-world injury capable of redress by a favorable
decision. Hartnett v. Penn. State Educ. Assoc., 663 F.3d 301, 305 (3d Cir. 2020). And that litigable
interest must persist “throughout the litigation.” Spencer v. Kenma, 523 U.S. 1, 7 (1998). If it is
extinguished after the suit is filed, the case is said to become “moot,” leaving a federal court

- without jurisdiction to entertain it. Id.

Mootness and standing, which focus on real-world, redressable injuries, are themselves
distinct from the question whether the plaintiff may vindicate that injury with a cause of action.
See, e.g., Lexmark Intern., Inc. v. Static Control Components, 572 U.S. 118, 128 n.4 (2014). In
some cases, the plaintiff may have a cause of action, but no real-world injury, as when the plaintiff
invokes a legal right against an inaccurate credit report but can show no real-world harm from the
report’s inaccuracy. Spokeo, Inc. v. Robins, 136 8. Ct. 1540, 1545, 1550 (2016). In other cases, the
plaintiff may have a real-world injury but no cause of action, as when she alleges economic loss
to her business from fair competition. Fallon, et al., supra, at 145-46. In either instance, the
plaintiffs suit must fail, but the reasons for that failure are distinct. The first presents:a subject-
matter jurisdictional defect under Article IJJ, while the second simply invokes no legally protected
interest.

Winston’s motion better aligns with the latter scenario. He plainly has alleged a real-world,

litigable interest in his motion’s success: that winning could shorten the duration of his present

10
confinement. That is a classic litigable interest. See, e.g., Kenma, 523 U.S. at 7 (“[I]ncarceration .
..constitutes a concrete injury[.]’”). And if the Court were to construe the First Step Act to permit
the relief he seeks, Winston’s injury could be redressed. For if the Court granted his motion, he
might come “before the parole board sooner” and could get an earlier chance to secure his release.
Mot. at 7, ECF No. 30.7 His motion, therefore, is not moot. The real issue is one of statutory
interpretation: does the First Step Act, by its terms, actually authorize this Court to award the relief
that Winston seeks? And the answer to that question is “no.”

B.1. To “Impose a Reduced Sentence” Means to Compel Submission to a

Shorter Duration of Imprisonment Than Was Originally Imposed for the

“Covered Offense.”

Section 404(b) permits courts to “impose a reduced sentence” “for a covered offense.”

§ 404(b). The meaning of those phrases forecloses Winston’s argument. The imposition of a
reduced sentence means, essentially, to compel a shorter period of imprisonment than was
originally compelled for the “covered offense.” Jd. Winston’s problem? Even were his drug crime
a “covered offense,” the Court no longer can compel a shorter period of imprisonment “for [that]
offense.” Jd. (emphasis added). The only terms of imprisonment Winston is now serving are those
for his D.C. murder convictions—crimes that plainly are not “covered offense[s]” under the Act.
Id. And so because any relief the Court now provides could affect the duration of only those terms

of imprisonment, rather than the term of imprisonment for a “covered offense,” the Act does not

authorize the relief Winston seeks.

 

? Put differently, saying that Winston’s motion is “moot” because the Act does not provide the relief he seeks is to
conflate the justiciability analysis with the merits analysis. Winston has a continuing, real-world injury: that the length
of his drug sentence prolongs the time it will take him to come before the parole board. That injury has persisted
throughout this litigation. And it is capable of redress, because if the Court agreed with his view of the statute, then it
could “reduce” his completed sentence and perhaps hasten his parole review. But because Winston is wrong about the
proper interpretation of the First Step Act, he has no legal action to redress that injury, and so his claim fails on the
merits.

1]
To see why that is the case, consider the meaning of “to impose a reduced sentence.”
§ 404(b). To “impose,” in this context, means to “force one to submit to,” as in to “impose [a]
punishment.” Impose, Webster’s New International Dictionary (3d ed. 1964). “Sentence,” as 21
USC. § 841(b)(1)(B)’s penalties clause makes clear, refers to the Sefendant® “term of
imprisonment.” 21 U.S.C. § 841(b)(1)(B) (explaining that those who violate the provision “shall
be sentenced to a term of imprisonment which may not be less than 5 years and not more than
A0[.]”) “Term” refers to the imprisonment’s “duration.” Term, Webster’s New International
Dictionary (3d ed. 1964). And “reduce” means “to diminish in size, amount, [or] extent.” Reduce,
id. So putting all of that together, the Act authorizes this Court to compel submission to a shorter
duration of imprisonment than that which was originally compelled for the “covered offense.”

Why do those definitions matter? Because they show that the Act cannot possibly provide
the remedy that Winston seeks. Winston is not trying to reduce the duration of his confinement for
his drug offense. Rather, he seéks to escape a collateral consequence—the far-off date of his parole
review—that his expired drug sentence now incurs on different sentences for other offenses;

namely, his murder convictions. Winston served out his drug sentence—the sentence for his

“covered offense”—long ago. § 404(b). No longer can the Court compel submission to a shorter

 

3 Winston asserts that his “unjust” sentence caused him to “spen{d] 70 more months (5.8 more years) imprisoned for
a crack cocaine offense than he would have had he been convicted after the Fair Sentencing Act had passed.” Mot. at 8,
ECF No. 30; Reply at 5, ECF No. 47. The Court finds this speculative assertion unpersuasive. The present statute
continues to authorize prison sentences for up to 40 years for an § 841(b)(1)(B)(iii) violation. See § 841(b)(1)(B). So
the People, speaking through their elected representatives, apparently consider the latter sentence a just penalty for
the conduct involved in this case. And it strikes the Court as rather likely that an upward variance or departure would
be appropriate in this case, which involves a multiple murderer who killed in service of his drug conspiracy.

4 And properly defining these terms avoids a quandary that Judge Sack, dissenting from the majority’s opinion in the
Second Circuit’s Martin case, noted: “If the notion that imposition of a sentence requires the placement of a burden
were correct, how could district courts ‘impose’ a sentence of time served?” Martin, 974 F.3d at 146 (Sack, J.,
dissenting). The answer is that the statute does not describe the “placement of a burden,” but submission to a shorter
duration of confinement. Imposing a sentence of time served upon a current inmate compels his submission to a shorter
duration of confinement—whatever period the inmate already served, minus the period vitiated by the Court’s
imposition of the reduced sentence. But, of course, that relief becomes impossible when the inmate has already
completed his entire sentence for the “covered offense,” since there is no future portion of confinement for the Court
to “reduce.” § 404(b).

12
period of confinement for that offense. The Court could do so only if Winston were still serving
the sentence imposed “for” it. Jd.

But Winston’s present term of imprisonment stems from wholly distinct offenses—his two
15 years-to-life sentences for his murders of Williams and Maier. Winston claims, essentially, that
ruling he over-served for his drug offense could compel a shorter duration of confinement for his
murder sentences. But the Act states that the Court may impose a reduced sentence only “for a
covered offense.” § 404(b). So even assuming Winston’s drug offense were “covered,” his current
incarceration is no longer “for” that covered offense. See For, Webster's New International
Dictionary (3d ed. 1964) (“[B]ecause of” or “on account of”). Rather, he is now incarcerated for
his two murder convictions, each of which carried its own, distinct sentence. The Act authorizes
no modification of those sentences, since they obviously are not “covered offenses.” § 404(b).

C. The Court, In Its Statutorily Conferred Discretion, Declines to Award Winston
the Requested Relief.

Even if Winston could surmount those statutory interpretation hurdles, the Court still would
decline to grant any relief. As an initial matter, Winston proposes no standards by which the Court
should exercise its statutorily recognized discretion under the First Step Act. By contrast, the
United States contends that this Court must analyze Winston’s motion under the sentencing factors
outlined in 18 U.S.C. § 3553. See, e.g., Opp’n at 13, 13 n.5, ECF No. 44. The Court renews its
disagreement with that proposition. See Smith, 2020 WL 5816496, at *9 (citing United States v.
Moore, 963 F.3d 725, 727 (8th Cir. 2020)). Nothing in the relevant statutory framework requires
consideration of those factors. See Antonin Scalia & Bryan Garner, Reading Law: The
Interpretation of Legal Texts 93 (2012) (“[A] matter not covered is not covered[.]”). Section 3582,
which governs the imposition and modification of sentences, states that courts must consider the

§ 3553 sentencing factors in three specific situations: during the initial imposition of a sentence,

13
when adjudicating a compassionate release motion, and when considering whether to reduce a
sentence that was “based on” a later-lowered Guidelines range. § 3582(a), (c)(1)(A) & (c)(2). By
contrast, the portion of § 3582 relevant to the First Step Act, § 3582(c)(1)(B), does not mention
§ 3553. Rather, it states that “the court may modify an imposed term of Gaphonment to the extent
otherwise expressly permitted by statute[.]” Jd. at (c)(1)(B). That “statute” here is, of course, the
First Step Act. And its relevant portion, § 404, also mentions nothing about the § 3553 factors. By
contrast, it says that “[n]othing in this section shall be construed to require a court to reduce any
sentence pursuant to this section.” § 404(c). So the Act does not incorporate those factors either.
And even were the Court bound to consider them, they would lend Winston no support.

99 66.

Section 3553 calls for an analysis of “the nature and circumstances of the offense,” “the seriousness
of the offense,” “adequate deterrence,” and the need to “protect the public from further crimes of
the defendant.” 18 U.S.C. § 3553(a)(1)(2). The Court does not take seriously Winston’s argument
that his criminal behavior was, in essence, a youthful transgression. Mot. at 15, ECF No. 30. As
the Court explained, Winston was deeply involved in a conspiracy to distribute crack cocaine, and
he perpetrated two brutal murders in service of that conspiracy. The Parole Commission, tellingly,
noted that Winston’s two killings, during which he shot unarmed victims thirty-five times in total,
reflected his “unusual cruelty.” Parole Action, ECF No. 44-2. And his multiple, egregious
disciplinary violations while incarcerated—involving drugs, weapons, and assaults—are yet
further proof that he warrants no relief. Jd. As the Parole Commission pointed out, “there is a
reasonable probability [that- Winston] would not obey the law if released,” and that his “release

would endanger the public safety.” Jd. Given that record, Winston flunks § 3553 across the board.

The need to punish and deter Winston’s heinous crimes and to protect the public from his illicit

14
behavior defeats his claim for relief under the First Step Act. The Court, therefore, declines to

award it.

D. Section 3582(c)(2), Like the First Step Act, Does Not Authorize the Reduction
of an Already-Completed Sentence.

Separate from his First Step Act motion, Winston also moves pro se for a sentence
reduction under 18 U.S.C. § 3582(c)(2), in light of Amendment 782 to the Sentencing Guidelines.
Amendment 782 “reduces by two levels the offense levels assigned to the quantities that trigger
the statutory mandatory minimum penalties” for certain drug offenses. See Amendment 782,
United States Sentencing Commission, hitps://www.ussc.gov/guidelines/amendment/782. And
§ 3582 provides that “in the case of a defendant who has been sentenced to a term of imprisonment
based on a sentencing range ... subsequently lowered by the Sentencing Commission ... the court
may reduce the term of imprisonment, after considering the factors set forth in section
3553(a)...if such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission.” § 3582(c)(2). So, says Winston, because his drug offense under
21 U.S.C. § 841 fits that description, and because he is “striving to be [a] positive man,” the Court
should reduce his sentence. Mot. at 1, ECF No. 29.

Yet much like the First Step Act, § 3582 does not authorize the Court to “reduce” the term
of imprisonment associated with an already-completed drug sentence. Imagine if Winston’s only
crime had been the drug offense. It would be logically incoherent under § 3582, just as under the
First Step Act, to seek imposition of a “reduced” sentence—a shortened duration of confinement—
when the defendant had already served the original sentence’s entire duration. Winston, of course,
remains confined, but only for two separate murder sentences. Those sentences, unlike his drug

offense, were not “based on” Amendment 782—the subsequently changed portion of the

15
Guidelines. § 3582(c)(2). Thus, § 3582’s plain terms do not authorize the Court to reduce
Winston’s term of imprisonment for his D.C. murder convictions.

FE. Even If § 3582 Authorized Such Relief, the Court Would Deny It After
Considering the § 3553 Sentencing Factors.

Unlike the First Step Act, § 3582 mandates that the Court consider the § 3553 sentencing
factors when deciding whether to impose a reduced sentence. As the United States points out,
Winston’s “pro se § 3582(c)(2) motion should be denied for the same reasons” as was his motion
under the First Step Act: Winston’s “severe criminal history, poor disciplinary record,” and the
favorable plea deal he received that let him avoid trial for thirteen additional felonies. Opp’n at 7
n.3, ECF No. 44. The Court agrees. It declines to award Winston relief under the § 3553 factors
for the reasons explained in Part LC of this Opinion. See supia pages 14-15. |

IV. CONCLUSION

Winston’s motion to reduce his sentence under the First Step Act, accordingly, will be
DENIED. His motion pro se for a sentence reduction under 18 U.S.C. § 3582 and Amendment
782 also will be DENIED. A separate Order consistent with this Memorandum Opinion shall issue

this date.

tt.
SIGNED this CF hay of December, 2020.

Ces Foul

Royce C. Lamberth
United States District Judge

16